DETAILED ACTION
Claims 1-4, 15-18, 21-24 are pending.
Claims 5-14 and 19-20 are canceled.

Response to Arguments
Applicant’s arguments, filed 02/23/2022, have been fully considered but are moot in view of the new ground(s) of rejection.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-18, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordman, Bruce. "Evolving our electricity systems from the bottom up." In Darnell Green Power Forum. 2009 (hereinafter Nordman).
Regarding claims 1-4, 15-18, 21-24, Nordman discloses all the limitations as outlines below.
Claim 1. A method for distributing energy, the method comprising: receiving, at a microgrid, data from a plurality of data sources; analyzing the data to forecast power needs associated with the microgrid; determining power generation capabilities of the microgrid; receiving, by the microgrid, a first request to share power with one or more of a requesting parent microgrid, a requesting child microgrid, and a requesting subsystem; determining, by the microgrid based at least in part on the forecasted power needs and the generation capabilities, that the microgrid has an ability to provide power to one or more of the requesting parent microgrid, the requesting child microgrid, and the requesting subsystem; and responding, by the microgrid, to the first request by providing power from the microgrid to one or more of the requesting parent microgrid, the requesting child microgrid, and the requesting subsystem (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - - 
Examiner’s Note: It can be noted that for purposes of this rejection and utilizing Nordman as prior art, nanogrids and microgrids are going to be considered as similar.  The claimed invention does not distinguish between nanogrids and microgrids.  Furthermore, nanogrids and microgrids, as described in Nordman, are very similar.  The “Introduction” of the Nordman document states:
“There is now a “third way”, which is not an alternative to the other two, but rather a useful complement — “nanogrids”. Nanogrids take the general approach of microgrids (and many design principles), and carry it considerably further. Nanogrids offer the possibility of attaining a critical mass of technology, affordability, and familiarity to enable nanogrids, and then microgrids, to flourish”.
In this rejection, the examiner will utilize the term smaller-grid as applicable to both - nanogrids and microgrids.
Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 2. (currently amended) The method of claim 1, further comprising receiving, by the microgrid from a source, a second request to share power (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 3. (currently amended) The method of claim 2, further comprising determining, by the microgrid based at least in part on the forecasted power needs and the generation capabilities, that the microgrid has an inability to provide power to the source  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 4. (currently amended) The method of claim 3, further comprising denying, by the microgrid, the second request  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 15. A microgrid comprising: a processor one or more processors; and memory coupled to the one or more processors, the memory storing instructions which, when executed by the one or more processors, causes the one or more processors to perform a method for distributing energy, the method comprising: analyzing data to forecast power needs associated with the microgrid; determining power generation capabilities of the microgrid; receiving a first request to share power with one or more of a requesting parent microgrid, a requesting child microgrid, and a requesting subsystem; determining, based at least in part on the forecasted power needs and the generation capabilities, that the microgrid can provide power to one or more of the requesting parent microgrid, the requesting child microgrid, and the requesting subsystem; responding to the first request by providing power from the microgrid to one or more of the requesting parent microgrid, the requesting child microgrid, and the requesting subsystem (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - - 
Examiner’s Note: It can be noted that for purposes of this rejection and utilizing Nordman as prior art, nanogrids and microgrids are going to be considered as similar.  The claimed invention does not distinguish between nanogrids and microgrids.  Furthermore, nanogrids and microgrids, as described in Nordman, are very similar.  The “Introduction” of the Nordman document states:
“There is now a “third way”, which is not an alternative to the other two, but rather a useful complement — “nanogrids”. Nanogrids take the general approach of microgrids (and many design principles), and carry it considerably further. Nanogrids offer the possibility of attaining a critical mass of technology, affordability, and familiarity to enable nanogrids, and then microgrids, to flourish”.
In this rejection, the examiner will utilize the term smaller-grid as applicable to both - nanogrids and microgrids.
Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 16. (currently amended) The microgrid of claim 15, wherein the method further comprises receiving, from a source, a second request to share power  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 17. (currently amended) The microgrid of claim 16, wherein the method further comprises determining, by the microgrid based at least in part on the forecasted power needs and the generation capabilities, that the microgrid has an inability to provide power to the source  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 18. (currently amended) The microgrid of claim 17, wherein the method further comprises denying the second request  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 21. (new) A method for distributing energy, the method comprising: receiving, at a microgrid, data from a plurality of data sources; analyzing the data to forecast power needs associated with the microgrid; determining power generation capabilities of the microgrid; receiving, by the microgrid, a first request to share power with one or more of a requesting parent microgrid, a requesting child microgrid, and a requesting subsystem; determining, by the microgrid based at least in part on the forecasted power needs and the generation capabilities, that the microgrid has an inability to provide power to one or more of the requesting parent microgrid, the requesting child microgrid, and the requesting subsystem; and denying, by the microgrid, the first request (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - - 
Examiner’s Note: It can be noted that for purposes of this rejection and utilizing Nordman as prior art, nanogrids and microgrids are going to be considered as similar.  The claimed invention does not distinguish between nanogrids and microgrids.  Furthermore, nanogrids and microgrids, as described in Nordman, are very similar.  The “Introduction” of the Nordman document states:
“There is now a “third way”, which is not an alternative to the other two, but rather a useful complement — “nanogrids”. Nanogrids take the general approach of microgrids (and many design principles), and carry it considerably further. Nanogrids offer the possibility of attaining a critical mass of technology, affordability, and familiarity to enable nanogrids, and then microgrids, to flourish”.
In this rejection, the examiner will utilize the term smaller-grid as applicable to both - nanogrids and microgrids.
Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 22. (new) The method of claim 21, further comprising receiving, by the microgrid from a source, a second request to share power  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 23. (new) The method of claim 22, further comprising determining, by the microgrid based at least in part on the forecasted power needs and the generation capabilities, that the microgrid has an ability to provide power to the source  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Claim 24. (new) The method of claim 23, further comprising responding, by the microgrid, to the second request by providing power from the microgrid to the source  (See sections labeled “I. Introduction”, II.D. Gateways”, II.E. Price” - -  Nordman discloses that the smaller-grids connect to each other via meters.  In addition, the smaller-grids have independent layers for the transmission of information and control commands.  The smaller-grids communicate among each other and with the parent grids (bigger-grid) using gateways.     Nanogrids know and analyze the basic price, capacity, and availability information as it is passed across the interface from the counterpart gateway.  Based on this information the smaller-grids share power as necessary.  This power sharing is performed multiple times and it happens “if possible”.   In other words, the request to share/provide power may be granted or denied).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Kato et al., “Analysis on Battery Storage Utilization in Decentralized Solar Energy Networks Based on A Mathematical Programming Model”, SCIS-ISIS 2012, Kobe, Japan, November 20-24, 2012.
Kato et al. relates to decentralized energy networks. The decentralized energy network possesses N clusters, and each cluster is connected with each other by a local energy network. The local energy network supports inter-cluster energy transmission, and it realizes the effective utilization of renewable energy in the decentralized energy network. The cluster is composed of a PV panel, electric appliances to consume the energy, a battery to store the generated energy, and a router to control power flow. Additionally, each cluster is connected to public grid network to receive electric energy. The clusters only buy the energy from a power company via a public power grid in case of power shortage. On the other hand, the surplus power is charged to the own battery, transmitted to the other clusters, or wasted at the cluster.
2. Abe et al., “Digital Grid: Communicative Electrical Grids of the Future”,  IEEE TRANSACTIONS ON SMART GRID, VOL. 2, NO. 2, JUNE 2011
Abe et al. relates to routers that communicate with each other and send power among the segmented grids through existing transmission lines, which have been repurposed as digital grid transmission lines
3. Lee et al., “Fractal-based Control and Monitoring System for Smart Grid (FrCMSG)”, Dec 2009 APIEMS. 
Lee et al., relates to same level fractals that can communicate with each other and buy/sell/store the electric power, and they can buy insufficient power from the other level fractals, or and sell the remainders to the other-level fractals. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119